Citation Nr: 1443717	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  11-09 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.
 
2.  Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active duty for training from March 1995 to July 1995, and active duty from October 3, 1996 to October 14, 1998.  Although he also served on active duty from October 15, 1998 to February 11, 2000, that service has been found to be dishonorable for VA purposes.

These matters are on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing in May 2013.  A transcript is of record.  The record was also held open for a period of 60 days to afford the Veteran an opportunity to submit additional evidence.  Thereafter, in February 2014, the Veteran submitted additional written argument and copies of previously considered medical records without a waiver of regional office consideration.  However, no waiver is needed for this written argument and evidence because it is redundant of earlier assertions and evidence previously submitted.  38 C.F.R. § 19.37(b).

In December 2013 and May 2014, the Veteran submitted requested that he be scheduled for another hearing before the undersigned Veterans Law Judge for the purpose of presenting "new" evidence in support of his claim.  However, pursuant to 38 C.F.R. § 20.700 (2013) the Veteran is entitled to only "a hearing on appeal" not multiple hearings.  In letters sent to the Veteran in April and August 2014, the undersigned denied the Veteran's motions for a new hearing for want of good cause.  He advised that he had 30 days from the date of those letters within which to submit additional evidence or argument to the Board accompanied with a waiver of RO jurisdiction.  38 C.F.R. § 20.717 (2013).  Thereafter, in August 2014, the Veteran sent a third motion requesting a new hearing in order to discuss new evidence.  There was still no good cause presented other to submit new evidence, which he was given the opportunity to submit.  Indeed, with the exception of the duplicative evidence argument submitted in February 2014, no additional evidence was received.  

The Board notes that the Veteran originally filed his claim for paranoid schizophrenia.  Although not expressly claimed by the Veteran, the Board is expanding his original claim for service connection to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issue has been recharacterized above.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision dated in March 2005, service connection for paranoid schizophrenia was denied on the bases that service treatment records did not show diagnosis or treatment of paranoid schizophrenia or any other mental condition and the post-service medical records did not show that his current chronic paranoid schizophrenia was incurred in or aggravated by his service.

2.  Evidence received since the March 2005 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for paranoid schizophrenia.






CONCLUSIONS OF LAW

1.  The March 2005 denial of service connection for paranoid schizophrenia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104 , 20.200, 20.302, 20.1103 (2013).
 
2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for paranoid schizophrenia.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2005, the RO denied service connection for paranoid schizophrenia on the bases that the STRs do not show diagnosis or treatment of paranoid schizophrenia or any other mental condition and the post-service medical records did not show that his current chronic paranoid schizophrenia was incurred in or aggravated by his service.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

In February 2007, the Veteran filed a formal claim, seeking to reopen the matter.  The current appeal arises from the RO's September 2007 rating decision that found new and material evidence had not been received sufficient to reopen the claim of entitlement to service connection for paranoid schizophrenia.  The RO subsequently reopened the claim in a March 2011 Statement of the Case. Regardless of the RO's action, however, the Board must still determine whether new and material evidence has been received in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

Since the March 2005 rating decision, newly-received evidence includes January 2003 private hospital reports wherein the Veteran presented a history "hearing voices" for the past five year.  He also testified the initial symptoms of his schizophrenia manifested shortly after he re-enlisted.  Such demonstrates the possibility that the Veteran's schizophrenia manifested within one year of service discharge from an honorable period of service.  The January 2003 reports and hearing testimony are new and material in that they raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, this claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Further, as the RO has considered this matter on the merits, the Board may proceed to the merits without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, is reopened.  To this extent only, the appeal is granted.


REMAND

As noted in the Introduction, the Veteran received an honorable discharge for his first period of active duty for training from March 1995 to July 1995 and active duty from October 3, 1996 to October 14, 1998.  A March 2005 administrative decision determined that for the Veteran's period of service from October 15, 1998 to February 11, 2000, he received an under other than honorable conditions discharge in lieu of trial by court martial.  38 C.F.R. § 3.12 (2013).  As such, the Veteran is only entitled to VA compensation benefits for any condition from his first two periods of service.


The Veteran contends that he has schizophrenia related to his service, including anthrax vaccinations administered during service.  He asserts that the onset of his auditory hallucinations began in either 1998 or 1999.  It is true that his other than honorable discharge from service during that period would bar him from receiving service connection under a direct theory of entitlement.  See 38 C.F.R. § 3.303(a).  However, psychoses are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Thus, if the Veteran's psychotic disorder became manifest within one year of his discharge on October 14, 1998, the disability would be subject to presumptive service connection even if the symptomatology began during a subsequent period of active duty under other than honorable conditions. 

The record contains SPRs showing that the Veteran was discharged from service in February 2000 under other than honorable conditions discharge in lieu of trial by Court Martial.  However, the circumstances regarding the Court Martial are unclear.  The records pertaining to any proceedings, to include the infractions committed by the Veteran, are not accessible.  Accordingly, on Remand a search should be conducted for any records pertaining to Court Martial proceedings involving the Veteran during his period of service from October 15, 1998 to February 11, 2000.

While the Veteran was afforded a VA examination in August 2007 at which time he presented with a history of psychiatric symptoms that began 13 years ago, the examiner did not provide an opinion as to whether any psychiatric disorder was related to his service.  The Veteran should then be afforded an examination which considers a complete review of the claims file (including any records pertaining to his Court Martial which have been requested herein) to determine the nature and etiology of the Veteran's psychiatric disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), See 38 C.F.R. § 3.159.




Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, and obtain any records pertaining to Court Martial proceedings involving the Veteran during his period of service October 15, 1998 to February 11, 2000.

If more details are required to conduct the search, the Veteran should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file and the Veteran informed of any negative results.  If the records are not obtainable, the RO should render a specific finding that further efforts to obtain such records would be futile.

2.  On completion of the above, schedule an appropriate VA examination to address the nature and etiology of the Veteran's psychiatric disorder, to specifically include paranoid schizophrenia.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.  After the foregoing has been completed, please provide an opinion on the following:

(a) Diagnose any current psychiatric disorder(s), including paranoid schizophrenia.

(b) Is it at least as likely as not (50 percent or more probability) that any diagnosed disability had its onset in or is etiologically-related to any period of the Veteran's active duty service or manifested within one year after the Veteran's period of active duty for training from March 1995 to July 1995 and active duty from October 3, 1996 to October 14, 1998.

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, post-service medical records, the August 2007 VA examination report, and May 2013 hearing transcript.

The examiner should comment as to whether the disciplinary problems that manifested during the Veteran's period of service from October 15, 1998 to February 11, 2000 were related to psychiatric symptomatology which manifested during his previous periods of service.  Any disciplinary problems shown in service should be discussed.  The examiner should likewise discuss the significance, if any, of the Veteran's report of "hearing voices" sometime between 1998 and 1999.

Consideration should be given to the Veteran's argument that his psychiatric disorder is related to anthrax vaccinations during service.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The SSOC should contain, among other things, a summary and discussion of the relevant evidence received since the SOC was issued in March 2011.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


